Case 4:18-cv-04406 Document1 Filed on 11/19/18 in TXSD Page 1 of 13

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS

IN THE UNITED STATES DISTRICT COURT

 

 

FOR THE JOUTHERN DISTRICT OF TEX Ai fuss corn
wn FILED |
HOUSTON DIVISION NOV 19 2u18
Swld J Bradey, Clerk of Court

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY

DATTHEW PAIN SHAME MNtred D.Mugbher Ut [OLFC1O
PETITIONER CURRENT PLACE OF CONFINEMENT

(Full name of Petitioner)

VS. OA03 0642
PRISONER ID NUMBER

RAVAN COLLIER Taty Director
RESPONDENT CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)

 

 

INSTRUCTIONS - READ CAREFULLY

 

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send ina certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.
Case 4:18-cv-04406 Document1 Filed on 11/19/18 in TXSD Page 2 of 13

5. Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.
7. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your

unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

| A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

O A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)

O A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)

O Other: (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1. Name and location of the court (district and county) that entered the judgment of conviction and

sentence that you are presently serving or that is under attack: Mb3 rH Vache th AVITAL
(burt, Haras: Count TK

 

2. Date of judgment of conviction: Ortober a /, AUIS

3. Length of sentence: bike -Wwith. Lavole

4. Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
to challenge in this habeas action:_ C2p/4al_ MWWUMEL, _Cnse 210. LMM IEB-AOA0

 
Case 4:18-cv-04406 Document1 Filed on 11/19/18 in TXSD Page 3 of 13

Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

5.

10.

11.

What was your plea? (Check one) fi Not Guilty D0) Guilty ( Nolo Contendere
Kind of trial: (Check one) ff Jury L) Judge Only
Did you testify at trial? Wh Yes CI No

Did you appeal the judgment of conviction? MH Yes [I No

If you did appeal, in what appellate court did you file your direct appeal? Foucteenth, Cort
OF Apacals Cause Number (ifknown):_ /Y-5~ O/OSS=

What was the result of your direct appeal (affirmed, modified or reversed)? WwW

What was the date of that decision? Aj ZACT

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:

Grounds raised: Jee Akt menty

 

Result: Aofyyecl

Date of result: June AG 20/ 7 Cause Number (if known): Ly )-CH60-/7

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result:

 

Date of result:

¥

Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas
corpus that you may have filed. MyYyes ONo

If your answer to 10 is “Yes,” give the following information:

Name of court: evar Court Of Comiral ALDOUS

Nature of proceeding: ; 7 th LM

Cause number (if known): TLE No. [YHUES3 <- -
12.

Case 4:18-cv-04406 Document,1, Filed on 11/19/18 in TXSD, Page 4 of 13
Date (month, day and year) you filed the orem application or motion a shown by a file-

stamped date from the particular court: 777 18. FOYE:

Grounds raised: Jee Atta lanents

 

Date of final decision: Ueatember / g AWE

What was the decision? Leved Belch without Livtten Order

Name of court that issued the final decision: ourt YY,

As to any second petition, application or motion, give the same information:

 

Name of court:

 

Nature of proceeding:

 

Cause number (if known):

 

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

 

Grounds raised:

 

 

Date of final decision:

 

What was the decision?

 

Name of court that issued the final decision:

 

If you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
in this petition? QO Yes No

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future:

 

 

(b) Give the date and length of the sentence to be served in the future:

 
Kase 4:18-cv-04406 Document 1 fied on 11/19/18 in TXSD Page 5 of 13
(c Have you filed, or do you intend to file, any petition attacking the judgment for the

sentence you must serve in the future? [J Yes CJ No

Parole Revocation:

13.

14.

Date and location of your parole revocation:

 

Have you filed any petitions, applications or motions in any state or federal court challenging
your parole revocation? OYes OINo

If your answer is “Yes,” complete Question |1 above regarding your parole revocation.

Disciplinary Proceedings:

\5.

16.

17.

18.

19.

For your original conviction, was there a finding that you used or exhibited a deadly weapon?
MYes ONo

Are you eligible for release on mandatory supervision? 0 Yes Oi No

Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

 

Disciplinary case number:

 

What was the nature of the disciplinary charge against you?

 

Date you were found guilty of the disciplinary violation:

 

Did you lose previously earned good-time days? OYes UNo

If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:

 

Identify all other punishment imposed, including the length of any punishment, if applicable, and
any changes in custody status:

 

 

 

Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
1 Yes C1) No

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result:

 
Case 4:18-cy-04406 Document1 Filed on 11/19/18 in TXSD Page 6 of 13
Date of Result:

 

Step2 Result:

 

Date of Result:

 

All petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail

to set forth all the grounds in this petition, you may be barred from presenting additional grounds
at a later date.

A. GROUNDONE: (ve Afachmenty

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

B. GROUNDTWO: ve Aiaments

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 
C.

D.

21.

Case 4:18-cv-04406 Document1 Filed on 11/19/18 in TXSD Page 7 of 13

GROUND THREE: (Jee S¥achmentr

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

GROUND FOUR: Jee Attachments”

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

Relief sought in this petition: tin LCL Sr LT Lt Wt
1 iy ef LK
J WW ' Wwttt LEC CAS C Exit Lae

Qitiitt Lourt tor Q Hew tral, ot Pepa tls Case Lack to
the Laxtnict Lourt tar tn tuidemtary Aiding Ot the Graney

 

 

 
22.

23.

24.

25.

HAP Goti HMoUsTy filed OCHRE Fab een ic LAE Ino! f Bake SR QR, parole
revocation or disciplinary proceeding that you are attacking in this petition? Yes No
If your answer is “Yes,” give the date on which each petition was filed and the federal court in

which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

 

 

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a

second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? Ol Yes ONo

Are any of the grounds listed in question 20 above presented for the first time in this petition?

J Yes No

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

 

 

 

Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
state or federal, for the judgment you are challenging? Oi Yes No

If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the
date each proceeding was filed.

 

 

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing:

 

(b) At arraignment and plea:

 

(c) Atrial: Yerome Godinich, 7.
(d) — Atsentencing: /erome Cadiuctr, ML.

(ec) Onappeal: Yerome Codinich, Jr.

(f) In any post-conviction proceeding:

 
Case 4:18-cv-04406 Document1 Filed on 11/19/18 in TXSD Page 9 of 13
(g) | Onappeal from any ruling against you in a post-conviction proceeding:

 

Timeliness of Petition:

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.'

 

 

 

 

 

 

| The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment ofa State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, ifthe applicant was prevented from
filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.
ASE Gia petitioner prays thal Re Court rane him the reliet td WRich he May be Entitled.

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

MVoyemser, Z 20/8 (month, day, year).

Executed (signed) on Movemser Z 70/3 (date).

Mbp,

Signature of Petitioner (required)

Petitioner’s current address: ret 2 Hughes. Wut, AT & 130x S10, bates lle,
TEXAS, TOS9T

-10-
Case 4:18-cv-04406 Document1 Filed on 11/19/18 in TXSD Page 11 of 13

SAHMOUET Ue COLLIER
c fe tathments FO Habear Leh hor1

Question NM. 9. Crowuncls fersect on fetitorr for Larcretioriard FREE

We Court of Appeals erred By rature te aectare Texas -eral Cocle SMG) {i}
leu Fexar Coverment Cecle $508.45 (6Wawally twrorstindonal weer the Ligith
Aimencinent to the bouted Stutex Crist titi01).

 

(uestion Mb. 12: b
Petitioner War deaved Cectwe assistance of Counsel At trial betcwse pis

Qhomey:lfFaihure Lo Chilterige Bisel jus; Pratare to #ile A Motiad CO Suppress
Penponers Statement, 6) failure te Objet Lo CXPrwieciy OP nt Cb Pauture to Ale
Motion lo Seek A Continue ror a Competauy hearng €) Weeroon te become Gypellate

es Counsel, Creating Contiict Of jantrest 4 Peutare wo of ect Jo States uroae Closing Gq)
Failure t Callennge Soi tency Ot Agntal AHA 4) Due Process Violation Oy Jrates
Lumnn testimony during Qari Statenent

Question Wo. Ab. Croppels for Febee
7 LB UUM OWE, Lactlective Astisterne OF Cowl dering MOr cure,
_Aiypporting Fauts: Ceunrel clecl rect and Puilect to Calt howard eiih of the
Selected jurors tor tla, poral GUCSHIONING to see ¥ pty Were Wnifuedt 10 He Fe3tar ele
Wa Ascumon A foe Case QS Mor NA Cverhecrd Some lies MOirig cbearieg
a bitlycom break lohite [eal Ke cling Her Cunt (eitarth OF the Cae Lat the
/etitene tur ont foal for Tix tues a chred violation bie Courts Oreler for Phe
yuvrors rot to do. She was later chsmissed Krom phe yey dbviel Wwe te the
C bifiluane re bail on har vertict Never dict Counsel wWemgeatect oO deve
Cxacthy Which Cather CA Phe (eseuth nid loro Hcl HEY Flav A stussion
Case 4:18-cv-04406 Document1 Filed on 11/19/18 in TXSD Page 12 of 13

With Bbouk thie Lett awn Cafe. . . _

| Ceurrel alto failed te Ltoke Luter dot Zoulue telus tatleane te ar verdict tadtte Lee

Wd furtin Lesearls Of tlre (ire CAA SLAM ok Mol (ew tre Loar free

Giulty niready, ut 2 bawtnt [Viele typ ity pink Mitel Pitti Util owe
Chunels Huture te udlenge tukpuadbiee aud fitted. jurerr vieluted Pethienerh

bf Avrevcieneta Aight £6 Litt Lyla til Lied Hue: hit, Citi Lil, Ofbe Litt LP, Adora

 

 

 

Fig. te Cher pve rrsistivuel OF Cale
BLAOMD TWO } pehetve aytane f Covel wt tral.
wg tat: leuel failed te ble 4 Mictost LC

Statement lade luring Gh pluice pritervieus

CC wti Devttul Coseriérs, Lue Le thE Cuerlineling Sitedtiiet CF We Alleged CHOC,
Petitioner tw lwider prycholegial puemue Cod uber requested. te tue Lu LULL
Of 0 Attorney prerearl the regquert luk fanaa. Wid the natewew Cte. Dopey
Qse Adin tel LC lang Leeraue Linney Le Mw Metihicrak Lo Go.tlong lutte A A re00y,
OF Aggravated robbtty LIUM, Lebhiwer Llidvwd thal the ote jokto 2 te. Le sale

 
 

Actiytled thi tt witee Aeatage Of the witenutul MM Lael 20 Gl a Pull, Clea?

ecorelry, Lowell a "10 Luar eat LAC CULL Leviqueage. Made bio tiled a Motion
Uta Mitel te We the paveluttany SLAM,
— Cowes Kulure LO JygHtssl. HE Lietwntaty StutetUnt 1 the Ste Perencpietl S15e
Violated Perbones Etta tl (bb, Luemtie Fight OCEAN WE LISIIPOUME OF
Counrel_Sy tanlure to Citigate Hie te Aaecnnent Claim, _

C C. CAMO LYRE é leet tive comstinice OF Cowie te tial.
- Jyporting Facts 2 Cowuel failed te hile A Bichon LO Stek A Conprunxe for a
Competeny FRG to anert Hie fact Pebhoner tu t/Monweteit to Stud Lrial.

 
Case 4:18-cv-04406 Document1 Filed on 11/19/18 in TXSD Page 13 of 13

CG

The merry, of tial, Pebhener Teidicue A taecr Llile LO Lune
Mie dcatiee aE Un {Wie 120. Lo thie LLL Ov rs Meorrg Leite LIC LUCMELE ae

 

 

 

aery ts With, CLAS. she "Toemszie (atel bin te 10 20 Le gciggy" nel ie LUMLEY STL.

 

 

He prcedingy. Hitt ture LIMA Agueart LU, a wel,
te lowe He Leptene te alow. bw to be fus: RYpEMALE COTE (reatiig A
Cotthit o Intthest,

 

Lowel’. Ailure_ to hile GQ Wehiont £0. SALA Cenbineewe ne teoetany heaving
Violated HetitnnerS. b4t2 tel [vba Alpendivaant Ligit Le Ct hve Aa stane Of Mute L.

 

 

 

C dy QL “ig Hite Lounrel Creates he lorkuct ct wtrert tvien Lie Cer cédd, pre _
Aehnonen While he wie acmpetint, te be tix aypetade Counsel Quiiy the day when
Per beer Supt the Aupk Cath or Anpeal, Petitioner dct hae 0 fatrored ar-
WE WA facta waderstanding of the ~woccediigy awe to the /nuverour CwitwIts. CF.
furesaraed Meh Caner, SWE. AT. 0. LYELL MMT OL MAS. LMU EA LOM OME LIE
MNity. Inciicuters A LPLLEMELS. HUCLEN Ye. ae

 

_ Pehhene Abt bled a preset meton to chsouss. We Jame tral Couareland ake
Fun Several tuner to Withdraw de to the skitere of the tttarney: cheat (ele ot3ing
ANY Ch Stil Absxaky SAAC MC, Ltn COLL. COMMELLIS

— Counsels Cotriin BY Mkt AF Cyppeltate (biAsel Uolated Letitiorees bth anid /LfA
Amend fit fo. (Dit. t- LC. LEMIO UTIL. nas: Aneutnent

 

Wo hd. Yur lune choosing Leta ttutircry Iv con LULRETL LULA OF PAC.
POON $2

 

 
